       Case 4:07-cr-00117-BMM Document 155 Filed 11/10/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION


UNITED STATES OF AMERICA,                        CR-05-09-GF-BMM
                                                 CR-07-117-GF-BMM
                      Plaintiff,                 CR-18-83-GF-BMM
        vs.

JITTAWEE CURLY BEAR CUB,

                      Defendant.

      On August 18, 2020, the undersigned granted Defendant, Jittawee Bear

Cub’s (Bear Cub) Motion in open court for a Psychiatric Exam. On November 10,

2020, the Court received notice from I. Jacquez, Warden at Federal Detention

Center, SeaTac, Washington, where Bear Cub is being evaluated, requesting an

extension of the evaluation period and final report.

      Bear Cub arrived at FDC SeaTac on September 24, 2020. The study period

normally would begin on the date of arrival. Because of the Bureau of Prison’s

COVID-19 action plan, which requires all new arrivals to be quarantined for

approximately 20 days for enhanced medical screening and because SeaTac is

under modified operations, with restricted movement within the facility Bear Cub’s

evaluation has not yet begun.

      Accordingly, IT IS ORDERED that an extension of Bear Cub’s evaluation

period and evaluation report due date for Bear Cub is GRANTED. I. Jacquez,
       Case 4:07-cr-00117-BMM Document 155 Filed 11/10/20 Page 2 of 2



Warden at the Federal Detention Center, SeaTac, will advise the Court when the

evaluation of Bear Cub commences and also a proposed date when the Court will

receive Bear Cub’s evaluation. The Clerk of Court will inform I. Jacquez, Warden

at the Federal Detention Center, SeaTac of the making of this order.

      DATED this 10th day of November, 2020.
